
	

113 HR 2980 IH: To require certain certifications before funds may be awarded for the operation of a Navigator program under the Patient Protection and Affordable Care Act, and for other purposes.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2980
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require certain certifications before funds may be
		  awarded for the operation of a Navigator program under the Patient Protection
		  and Affordable Care Act, and for other purposes.
	
	
		1.Requiring certain
			 certifications before funds may be awarded for the operation of a Navigator
			 program under ACANo funds may
			 be awarded under section 1311 of the Patient Protection and Affordable Care Act
			 (42 U.S.C. 18031) to an entity for the operation of a Navigator program under
			 subsection (i) of such section or for facilitation or advocacy for enrollment
			 under subparagraph (B) or (E) of subsection (d)(6) of such section, until the
			 Secretary of Health and Human Services certifies to the Congress that such
			 entity has certified the following with respect to the use of such
			 funds:
			(1)The entity will
			 not provide advice concerning benefits, terms, and features of a particular
			 qualified health plan or offer advice about which such plan is better or worse
			 or suitable for a particular individual or employer.
			(2)The entity will
			 not recommend or endorse a particular qualified health plan or advise consumers
			 about which such plan to choose.
			(3)The entity will
			 not accept any compensation or consideration that is dependent, in whole or in
			 part, on whether an individual enrolls in or purchases such a plan.
			(4)The entity will
			 not violate any applicable insurance law or regulation of the applicable State
			 or any subpoena or order of the Commissioner of Insurance of that State.
			
